Moyer, C.J.
This cause originated on the filing of an election contest petition under R.C. 3515.09.
On January 8, 1991 (see 57 Ohio St. 3d 605, 565 N.E. 2d 824), it was ordered that, due to the breadth of the allegations in the petition, the Secretary of State immediately order all of the boards of elections of the counties of Ohio to preserve the following election materials relating to the November 1990 election for the Office of Attorney General:
(1) all ballots prepared and provided by the boards of elections for use at the election, whether used or unused;
(2) all pollbooks, poll lists or signature pollbooks, and tally sheets; and
(3) counter settings on all manual voting machines.
The preservation order of January 8, 1991 was to remain in effect until the issues before the court were more narrowly defined. Upon agreement of the parties to limit the preservation order to certain election materials in specified counties,
IT IS HEREBY ORDERED, sua sponte, that election materials in the counties of Mahoning, Erie, Ottawa, Geauga and Summit and absentee ballots in Lucas County shall continue to remain subject to the preservation order of January 8, 1991. With regard to all other election materials, the preservation order of January 8, 1991 is hereby terminated.